Citation Nr: 1741357	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  10-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disability. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel 
INTRODUCTION

The Veteran served on active military duty from December 1967 to December 1969.

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 RO rating action of the Department of Veterans Affairs Regional Office (RO) in San Juan, Puerto Rico.

On his August 2010 appeal form, the Veteran did not request a Board hearing, but instead requested a decision review officer (DRO) hearing.  This hearing was scheduled but the hearing was cancelled by the Veteran by way of communication in October 2010.  The Board finds the request to be withdrawn.

These issues were previously before the Board in July 2013.  At that time the Board found new and material evidence to reopen the claim of service connection for a left knee disability.  The Board also re-characterized the Veteran's claim of entitlement to service connection for anxiety/a nervous disorder as a claim of entitlement for a psychiatric disorder to include all psychiatric disabilities pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The issues were all remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's claims of entitlement to service connection for a left knee disability, a lumbar spine disability, a psychiatric disability, and a TDIU, have been in appellate status since December 2009, and has been remanded on a prior occasion.  Unfortunately, the record continues to reflect that further development is necessary before the Board can equitably decide the Veteran's appeal.
The Board requested that the Veteran be provided with VA examinations to determine the nature and etiology of his left knee, lumbar spine, and psychiatric disability.  In the July 2013 remand the Board specifically requested that the examiner conducting the left knee examination to render an opinion on whether any identifiable left knee disability clearly and unmistakably pre-existed service, and if so, whether it clearly and unmistakably was not aggravated therein.  Furthermore, if pre-existence was not clear and unmistakable the examiner was directed to opine whether it was at least as likely as not that the left knee disability had its clinical onset in service or was otherwise related to service.  The examiner was directed to several documents pertinent to this issue.

The examiner's July 2015 opinion was that the Veteran's left knee disability was less likely than not related to service.  The examiner further opined that there was evidence in the service treatment records (STRs) that the Veteran had a left knee condition onset before service based on a November 3, 1969 note in the STRs characterizing the Veteran's left knee condition as existing for three and a half years and reinjured in Vietnam.  The examiner concluded that there was no evidence that the Veteran's left knee condition was aggravated beyond natural progression of the disease during service.  The Board finds the examiner's opinion and supporting rationale to be inadequate.  The examiner's conclusion resulted in a negative opinion under the standard of direct service connection; however the rationale seems to center on a lack of evidence to support the theory of aggravation of a pre-existing left knee condition.  Furthermore, the aggravation rationale does not appear to have utilized the standard of clear and unmistakable regarding whether evidence of a pre-existing condition was present and that it was not aggravated due to service.  Finally, the examiner's negative opinion on aggravation is contradictory to the acknowledgement of the notes in the STRs that the Veteran re-injured his left knee in Vietnam, and the examiner did not provide any rationale as to why there was no evidence that the Veteran's left knee was aggravated beyond the natural progression of the disease in light of the identified in-service injury.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the conclusions to the supporting data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (providing that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against any contrary opinions).  In this case, the July and August 2015 examination reports failed to provide a clear conclusion as well as a reasoned medical explanation.

Since there has not been substantial compliance with the Board's July 2013 remand instructions, the Board finds that a further remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

The Board acknowledges that the prior remand requested opinions regarding secondary service connection and aggravation of the Veteran's claimed lumbar spine disability and psychiatric disability by any identifiable left knee disability.  Current review of the record reveals there remains a duty to assist by obtaining opinions regarding direct service connection.  No such opinion has been provided and therefore addendum opinions for the claimed lumbar spine and psychiatric disabilities must be obtained.

As the issue of entitlement to TDIU is inextricably intertwined with the Veteran's other claims, adjudication of the TDIU issue will be deferred until the above-noted issues are adjudicated.  See Harris v. Derwinski, 1 Vet. App. at 183 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner (or, if unavailable, another medical professionals with appropriate expertise) who examined the Veteran in the July 2015 knee examination and request an addendum opinion.  The entire claims file should be made available to and reviewed by the examiner.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should address the following: 

(a)  The examiner should answer and render an opinion as to whether the evidence of record clearly and unmistakably shows that the Veteran had a left knee disability that existed prior to his entry onto active duty?

The examiner should consider and discuss as necessary the November 3, 1969 note in the STRs characterizing the Veteran's left knee condition as existing for three and a half years and being reinjured in Vietnam.

(b)  If the answer to (a) is yes, the examiner should answer and render an opinion as to whether the evidence of record clearly and unmistakably show that the preexisting  left knee disability was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

(c)  Regardless of the answers to (a) and (b), the examiner should also answer and render an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's current left knee disability is etiologically related to the Veteran's active service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Contact the VA examiner (or, if unavailable, from medical professionals with appropriate expertise) who examined the Veteran in the August 2015 spine examination and request an addendum opinion.  The entire claims file should be made available to and reviewed by the examiner.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should address the following

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's lumbar spine disability is etiologically related to the Veteran's active service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

3.  Contact the VA examiner (or, if unavailable, from medical professionals with appropriate expertise) who examined the Veteran in the August 2015 psychiatric examination and request an addendum opinion.  The entire claims file should be made available to and reviewed by the examiner.

If the examiner determines that opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate VA medical examination.

Based on review of the record (and examination if conducted), the examiner should address the following

Is it at least as likely as not (a 50% or higher degree of probability) that any identifiable psychiatric disability, to include the Veteran's major depressive disorder, is etiologically related to the Veteran's active service?

A full rationale is to be provided for all stated medical opinions.  If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

4.  After conducting any other development deemed necessary, readjudicate the Veteran's claims.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




